                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA


CAMEO HOLLAND, an Individual and
Next of Kin to, S.R., DECEASED

                     Plaintiff,               Case No: CIV-21-275-J
v.

CITY OF OKLAHOMA CITY,

WADE GOURLEY, individually,

COREY ADAMS, individually,

JARED BARTON, individually,

BRAD PEMBERTON, individually,

BETHANY SEARS, individually,

JOHN SKUTA, individually,

                     Defendants.

     PLAINTIFF’S RESPONSE TO DEFENDANT CITY OF OKLAHOMA CITY’S
        MOTION TO DISMISS DEFENDANT OFFICERS AND DEFENDANT
                 GOURLEY IN THEIR OFICIAL CAPACITIES

        COMES NOW, Plaintiff, Cameo Holland, as the Next-Of-Kin to Minor Child S.R.,

Deceased, by and through counsel, Rand C. Eddy, and for her Response to Defendant, City

of Oklahoma City’s Motion to Dismiss Defendant Officers and Defendant Gourley in Their

Official Capacities, states as follows:
       Plaintiff does not object to Defendant City’s Motion to Dismiss Defendant Officers

and Defendant Gourley in their official capacities.         However, in Defendant City’s

Conclusion paragraph, it requests Defendant Officers and Gourley be dismissed in their

individual capacities. Plaintiff regards this request as a scrivener’s error. To the extent it

is not, Plaintiff objects to Defendant Officers and Gourley being dismissed in their

individual capacities.



                                               Respectfully,

                                                /s/ Rand C. Eddy
                                               Rand C. Eddy, OBA # 11822
                                               MULINIX EDDY EWERT & MCKENZIE PLLC
                                               210 Park Avenue, Suite 3030
                                               Oklahoma City, Oklahoma 73102
                                               Office: (405) 232-3800
                                               Email: rand@lawokc.com
                                               Attorney for the Plaintiff


                             CERTIFICATE OF MAILING

       I hereby certify that on the 29th day of June, 2021, I electronically transmitted the
attached document using the ECF System for filing and transmittal of a Notice of
Electronic Filing to all parties currently entered of record in this matter.

                                                         s/ Rand C. Eddy               _
                                                         Rand C. Eddy
